DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-23 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2021. 
Applicant's election with traverse of Group II in the reply filed on 05/03/2021 is acknowledged.  The traversal is on the ground(s) that the groups are directed to inventions to form a single general inventive concept.  This is not found persuasive because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Flolsten et al. (U.S. Patent Publication No. 2010/270356 A1).
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "said sealed gastro-intestinal tract sections" in line 3 of claim 30.  There is insufficient antecedent basis for this limitation in the claim.
31 recites the limitation "said sealed gastro-intestinal tract sections" in line 3 of claim 31.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 26-27 and 30-31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 26 recites “wherein the hydrogel is placed where the first gastro-intestinal tract section and the second gastro-intestinal tract section are compressed such that the hydrogel on swelling can exert a force that seals said gastro-intestinal tract sections”. Claim 26 requires the gastro-intestinal tract sections, Examiner suggest amending the claim in the following manner to obviate the 101 rejection.
 “wherein the hydrogel is configured to be placed where the first gastro-intestinal tract section and the second gastro-intestinal tract section are compressed such that the hydrogel on swelling is configured to 
Claim 27 recites “such that the hydrogel on swelling results in additional contact between submucosal layers of both the first gastro-intestinal tract section and the second gastro-intestinal tract section without compromising vascularization of these additionally contacted submucosal layers to 
 “such that the hydrogel on swelling is configured to result
Claim 30 recites “a cover on at least part of a surface of the hydrogel that does not contact said gastro-intestinal tract sections, such that the antibiotics are delivered to said sealed gastro-intestinal tract sections”. Claim 30 requires the gastro-intestinal tract sections, Examiner suggest amending the claim in the following manner to obviate the 101 rejection.
“a cover on at least part of a surface of the hydrogel that is configured to 
Claim 31 recites “a cover on the entire surface of the hydrogel that does not contact said gastro-intestinal tract sections, such that the antibiotics are delivered to said sealed gastro-intestinal tract sections”. Claim 31 requires the gastro-intestinal tract sections, Examiner suggest amending the claim in the following manner to obviate the 101 rejection.
“a cover on the entire surface of the hydrogel that is configured to .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26, 32-33, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holsten et al. (U.S. Patent Publication No. 2010/0270356 A1). Holsten et al. is cited in the IDS. 
Regarding claim 24, Holsten et al. discloses a surgical instrument (100) for performing anastomosis of a first gastro-intestinal tract section and a second gastro-intestinal tract section (Paragraphs 0005, 0086, and 0153), said instrument (100) comprising: - a first body (308 or 308’) having a first pressure area (320 or 320’); - a second body (1110) having a second pressure area (1120); - connection means (110) connecting (Figs. 1 and 21A-21B, Paragraphs 0074 and 0153-0154) the first body (308 or 308’) and the second body (1110), wherein the connection means (110) is configured to move the first body (308 or 308’) between an open position (open position of 308 or 308’, Figs. 21A-21B, Paragraphs 0156 and 0160) away from (Figs. 21A-21B, Paragraphs 0156 and 0160) the second body (1110) and a closed position (closed position of 308 or 308’, Paragraphs 0156-0157 and 0160) near (Paragraphs 0156-0157 and 0160) the second body (1110); wherein the first body (308 or 308’) and the second body (1110) are configured such that during use (Paragraphs 0156-0158 and 0160), the first gastro- intestinal tract section and the second gastro-intestinal tract section are compressed between (Paragraphs 0156-0158 and 0160) the first pressure area (320 or 320’) and the second pressure area 
Regarding claim 25, Holsten et al. discloses the surgical instrument according to claim 24, wherein the first body (320) and/or the second body (1120) comprise (Paragraph 0074) a swellable hydrogel (COSEAL, Paragraph 0128). (Paragraphs 0074 and 0127-0128). 
Regarding claim 26, Holsten et al. discloses the surgical instrument according to claim 25, wherein the hydrogel (COSEAL, Paragraph 0128) is placed where the first gastro-intestinal tract section and the second gastro-intestinal tract section are compressed (Paragraphs 0074 and 0127) such that the hydrogel (COSEAL, Paragraph 0128) on swelling can exert a force that seals (Paragraphs 0074 and 0126-0127) said gastro-intestinal tract sections. (Paragraphs 0074 and 0126-0128).
Regarding claim 32, Holsten et al. discloses the surgical instrument according to claim 24, wherein the first body (308’) and/or the second body are configured to compress (Fig. 21B, Paragraphs 0156 and 0160) the first gastro-intestinal tract section and the second gastro-intestinal tract section between an inclined first pressure area (322’) and/or an inclined second pressure area (324’). (Figs. 21A-21B, Paragraphs 0156-0158 and 0160).
Regarding claim 33, Holsten et al. discloses the surgical instrument according to claim 24, which is a surgical stapler (1106a) comprising an anvil (308) and a casing (1114), wherein the first body (308) comprises the anvil (308) and the second body (1110) comprises the casing (1114), wherein the casing (1114) comprises a staple cartridge (1110) and a stapler base (1112) through which staples (125a-125c) can be driven against (Paragraph 0156-0157) the anvil (308). (Fig. 21A, Paragraphs 0156-0158). 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (U.S. Patent Publication No. 2010/0270356 A1) in view of Carlsson et al. (WO 2009/096822 A1). Holsten et al. and Carlsson et al. are cited in the IDS. 
Regarding claims 28-29, Holsten et al. discloses the surgical instrument according to claim 25 as seen above. 
However, Holsten et al. does not disclose (Claim 28) wherein the hydrogel is capable of swelling in an amount selected from the group consisting of 0-100 vol%, 10-80 vol%, and about 50 vol% with respect to the original volume of the hydrogel; (Claim 29) wherein the hydrogel comprises one or more antibiotics.
Carlsson et al. discloses a similar hydrogel wherein (Claim 28) wherein the hydrogel is capable of swelling in an amount selected from the group consisting of 0-100 vol%, 10-80 vol%, and about 50 vol% (Claim 29) wherein the hydrogel comprises one or more antibiotics (Page 5 Line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Holsten et al. to incorporate the hydrogel additive teachings of Carlsson et al. The motivation for the modification would have been to allow for controlled fluid uptake and drug/substance release. (Carlsson et al. Page 6 Lines 5-10). 

Allowable Subject Matter
Claims 30-31 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEORGE J ULSH/Primary Examiner, Art Unit 3771